Citation Nr: 0017473	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  96-40 158	)	DATE
	)
RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
sinusitis with vasomotor rhinitis and headaches, for the 
period from April 26, 1989 to October 19, 1999.

2.  Entitlement to a rating in excess of 30 percent for 
sinusitis with vasomotor rhinitis and headaches from October 
20, 1999.

3.  Entitlement to a compensable rating for post-operative 
residuals of a deviated nasal septum and recurrent epistaxis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active air service from June 1971 to June 
1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Houston Regional Office (RO).

By decision in March 1994, the Board denied the veteran's 
application to reopen his claim of service connection for low 
back disability, his claim of service connection for 
pathology manifested by acid indigestion, and his claims for 
compensable ratings for sinusitis with vasomotor rhinitis and 
a deviated nasal septum.  In May 1994, the veteran filed a 
motion for reconsideration of the Board decision.

By direction of the Chairman of the Board in July 1994, 
reconsideration of the March 1994 decision was ordered 
pursuant 38 U.S.C.A. § 7103 (West 1991).  The case came 
before an expanded Reconsideration panel of the Board in 
January 1995 at which time it was remanded for additional 
development of the evidence.

While the case was in remand status, by April 1996 rating 
decision, the RO granted service connection for a hiatal 
hernia (pathology manifested by acid indigestion), and a 10 
percent disability rating was ultimately assigned.  Under 
applicable criteria, the April 1996 rating action is a full 
grant of benefits sought on appeal with respect to the award 
of service connection.  Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  However, in September 1996, the veteran 
perfected an appeal of the "down-stream" issue of 
entitlement to an initial rating in excess of 10 percent for 
a hiatal hernia.  As that issue constituted a separate issue 
from the claim of service connection, it was not considered 
by the Reconsideration panel.  Id. at 1158-59.  Rather, the 
matter was addressed in a separate, January 1998 Board 
decision.

However, the issues of entitlement to increased ratings for 
sinusitis with vasomotor rhinitis and post-operative 
residuals of a deviated nasal septum remained before the 
Reconsideration panel, as did the issue of whether new and 
material evidence had been submitted to reopen the claim of 
service connection for a low back disability.  By decision in 
January 1998, the Reconsideration panel of the Board denied 
the veteran's request to reopen his claim of service 
connection for a low back disability.  The issues of 
entitlement to compensable ratings for sinusitis with 
vasomotor rhinitis and post-operative residuals of a deviated 
nasal septum were remanded for additional development of the 
evidence.

While the matter was in remand status, by September 1998 
rating decision, the RO recharacterized the veteran's 
sinusitis with vasomotor rhinitis as "sinusitis with 
vasomotor rhinitis with headaches" and increased the rating 
for that disability to 10 percent, effective April 26, 1989, 
the date of receipt of the claim for increased rating.  
Because a rating in excess of 10 percent is possible for this 
disability under the Rating Schedule, the issue of 
entitlement to an evaluation in excess of 10 percent remains 
on appeal in accord with AB v. Brown, 6 Vet. App. 35 (1993).  
The noncompensable rating for residuals of a deviated nasal 
septum was continued.

In August 1999, the Board again remanded the remaining issues 
of entitlement to increased ratings for sinusitis with 
vasomotor rhinitis and headaches, and post-operative 
residuals of a deviated nasal septum with recurrent 
epistaxis, for additional development of the evidence.  While 
the matter was in remand status, by January 2000 rating 
decision, the RO increased the rating for the veteran's 
sinusitis with vasomotor rhinitis and headaches to 30 
percent, effective October 20, 1999.  Thus, proper 
adjudication of the veteran's claim for an increased rating 
for this disability requires an analysis during two discrete 
time periods:  The first period is from April 26, 1989 (the 
date of receipt of the claim for increased rating) to October 
19, 1999.  The second period is from October 20, 1999, when 
the disability rating was increased to 30 percent.  AB, 6 
Vet. App. at 38.

It is noted that in March 2000, the veteran submitted a claim 
of entitlement to an increased rating for a hiatal hernia.  
Since this matter has not as yet been adjudicated, and 
inasmuch as it is not inextricably intertwined with the 
issues now before the Board on appeal, it is referred to the 
RO for initial consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  From April 26, 1989 to October 19, 1999, the veteran's 
sinusitis with vasomotor rhinitis and headaches was 
manifested by subjective sinus tenderness, occasional 
headaches partially relieved by medication, and drainage, 
with no more than occasional non-incapacitating episodes of 
pain and no objective evidence of polyps, purulent discharge, 
crusting, atrophic changes, or prolonged antibiotic 
treatment.

3.  Since October 20, 1999, his sinusitis with vasomotor 
rhinitis and headaches, is manifested by subjective reports 
of frequent episodes of drainage, headaches and sinus pain, 
with no objective evidence of frequent or radical surgery, 
chronic osteomyelitis requiring repeated curettage, massive 
crusting, marked ozena, or near constant sinusitis.

4.  The veteran's post-operative residuals of deviated nasal 
septum include subjective complaints of blockage on the 
right; his disability is not shown to involve a 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side, nor is it productive of marked 
interference with breathing space.


CONCLUSIONS OF LAW

1.  For the period from April 26, 1989 to October 19, 1999, 
the criteria for a rating in excess of 10 percent for 
sinusitis with vasomotor rhinitis and headaches were not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 6512 (1996) (effective prior to October 7, 
1996), and 38 C.F.R. § 4.97, Diagnostic Code 6512 (1999).

2.  From October 20, 1999, the criteria for a rating in 
excess of 30 percent for sinusitis with vasomotor rhinitis 
and headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6512 (1996) 
(effective prior to October 7, 1996), and 38 C.F.R. § 4.97, 
Diagnostic Code 6512 (1999).

3.  The criteria for a compensable rating for deviated nasal 
septum, status post septoplasty with recurrent epistaxis are 
not met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. § 
4.97, Diagnostic Code 6502 (1996) (effective prior to October 
7, 1996), and 38 C.F.R. § 4.97, Diagnostic Code 6502 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. 5107.  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, 
in general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating).  Therefore, VA has a duty to assist in the 
development of facts pertinent to those claims.  Consistent 
with this duty, the Board remanded the matter in January 
1995, January 1997, and August 1999 for additional 
development of the evidence.  The record reveals that the 
development requested by the Board in its remands has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Specifically, the record shows that the RO contacted the 
veteran by April 1998 letter and asked him to identify 
additional treatment records which were pertinent to his 
claims.  He did not respond.  The record also shows that the 
RO scheduled (and the veteran attended) VA medical 
examinations in August 1998, and October and December 1999.  
Taken as a whole, the reports of the examinations are 
thorough, responsive to all the Board's remand questions, and 
provide sufficient information to rate the disability in 
accordance with the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  The examination reports 
also indicate that the claims folders were available for the 
examiners' review.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997).  Thus, the Board finds that the development completed 
in this case is in full compliance with the Board's remand 
instructions.  Stegall, supra.  

In view of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duty to assist the veteran as mandated by 38 U.S.C.A. § 
5107(a).

I.  Factual Background

The service medical records reflect the veteran had a long 
history of epistaxis.  After conservative therapy failed to 
relieve his symptoms, and in view of his complaints of 
frequent airway blockage secondary to septal deviation, a 
septoplasty was performed in April 1974.  Subsequently, he 
was treated for sinusitis and rhinitis.  

The post service medical records reflect that the veteran 
continued to complain of nasal obstruction on the right.  In 
January 1980, he underwent a nasoseptoplasty revision in 
light of his continuing complaints.  

In September 1986, the veteran filed a claim of service 
connection for a deviated nasal septum.  On VA medical 
examination in January 1987, he reported nasal blockage and 
headaches.  Physical examination showed that the veteran's 
nose revealed a slightly deviated septum with edematous and 
congested mucosa and turbinates.  It was noted that he was 
slightly sensitive over the maxillary areas.  X-ray 
examination of the paranasal sinuses was normal.  The 
diagnoses were status post septoplasty for deviated nasal 
septum times two, recurrent epistaxis, vasomotor rhinitis and 
history of sinusitis.

By May 1987 rating decision, the RO granted service 
connection for sinusitis with vasomotor rhinitis, and a 
deviated nasal septum, status post septoplasty with recurrent 
epistaxis.  Noncompensable evaluations were assigned, 
effective September 15, 1986.  The veteran appealed the RO 
determination and by May 1988 decision, the Board determined 
that the criteria for a compensable rating for the veteran's 
sinusitis condition was not warranted.  

In April 1989, he filed a claim for increased rating for his 
nasal disabilities.  By May 1989 rating decision, the RO 
denied his claim on the basis that he had submitted no 
medical evidence of current symptomatology.  The veteran 
appealed the RO determination, arguing that an increased 
rating was warranted in light of his headaches which were 
part and parcel of his service-connected sinus disability.

In July 1992, the veteran was afforded a VA medical 
examination at which he indicated that he had nasal surgery 
in 1974 which relieved his recurrent nosebleeds for the most 
part.  He indicated that he subsequently underwent surgical 
revision in 1980 for a right-sided occlusion, but complained 
of continued blockage on the right side of his sinuses which 
caused headaches.  He also complained of occasional rhinitis, 
but denied infection or sinusitis.  He indicated that his 
medication included saline and Beconase nose spray, as well 
as Sudafed.  On examination, the external nose was in the 
midline and the nasal vestibule was normal.  The right nasal 
cavity was patent and the septum was in the midline.  The 
nose and inferior meatus appeared patent.  The inferior 
turbinates appeared to be surgically absent and the middle 
meatuses were not seen.  The middle turbinates appeared to be 
enlarged and the paranasal sinuses were nontender.  X-ray 
examination of the sinuses revealed all sinuses were well-
aerated without evidence of sinusitis.  The diagnoses were 
status post deviated nasal septum with septoplasty with 
revision, vasomotor rhinitis, headaches related to sinus 
block, and no real history of sinusitis.

On VA medical examination in August 1998, the veteran 
reported that in 1980, he had nasoseptal septoplasty with 
submucous resection which greatly relieved his symptoms.  
However, he indicated that he was having trouble with the 
right nostril "plugging up" again.  He stated that he used 
a Beconase inhaler, which helped "a great deal," although 
he still had some headaches as well as some burning sensation 
over the right maxillary region.  He indicated that his 
headaches occurred twice monthly and lasted about a week at a 
time.  He reported that he took Motrin for his headaches, 
which relieved his pain.  Examination showed that the nose 
was anatomically in the midline and both nostrils were 
patent.  There was no evidence of obstruction, although there 
was chronic inflammatory reaction throughout the mucosa.  
There was an absence of the inferior turbinates and the 
septum was in the midline, with no evidence of septal 
deviation or any hypertrophy of the internal structure.  
There was no secretion and the throat was negative.  X-ray 
examination of the paranasal sinuses was normal with no 
evidence of sinusitis or mucosal thickening.  The diagnosis 
was chronic vasomotor rhinitis status post septoplasty in 
1974 with good results, now cosmetically in the midline with 
patency of both nostrils with recurring frontal headaches.  

In January 1997, the veteran sought VA outpatient treatment 
for post nasal drainage and a headache, which he indicated 
had been present for the past five days.  Examination showed 
that the left nostril was occluded.  The assessment was 
allergic rhinitis and a Beconase inhaler and Actifed were 
prescribed.  The veteran was seen again in September 1997, at 
which time he reported post nasal drainage; the assessment 
was post nasal drainage and his medication was continued.

On October 20, 1999, the veteran again had a VA medical 
examination at which he reported he took Beconase and 
Claritin frequently, but continued to have difficulty 
breathing through his nose, as well as pain in the frontal 
sinuses.  He also reported recurrent purulent discharge, 
postnasal drip, and headaches, which seemed to occur together 
approximately every two months.  He indicated that he 
typically lost two to three days from work per month during 
these episodes.  The veteran stated that his employer used to 
complain about the time he missed from work, but that he had 
actually not worked in some time due to a low back injury.  
Physical examination showed no nasal discharge, although the 
mucosa was red and irritated.  The septum was somewhat 
deviated.  Intraoral examination showed that the tonsils were 
not enlarged, although there was some postnasal drip.  The 
mucosa in the throat and mouth were essentially negative.  
The veteran complained of pain on pressure over the maxillary 
and frontal sinuses, but he had no pain over the mastoid 
sinuses.  There was no cervical adenopathy.  The diagnosis 
was status post septoplasty, with continued symptoms of 
purulent discharge in the back of the throat, difficulty 
breathing, and pain over the maxillary sinuses and frontal 
sinuses.  At the end of the examination report, the examiner 
noted that "[t]he patient is saying [the episodes] recur 
twice a month instead of every two months, and he loses a day 
of work every two weeks due to his combined difficulty with 
the difficulty breathing, the postnasal drip, the purulent 
discharge, and the pain over the maxillary sinuses."  The 
examiner noted that this affected his economic adaptability.

On VA medical examination in December 1999, the veteran 
claimed to experience headaches on a daily basis, as well as 
difficulty breathing through his right nostril at night.  He 
described his headaches as a "constant dull pain" and 
indicated that medication improved his symptoms.  The veteran 
also reported that he frequently took antibiotics for 
recurrent sinus infections.  On physical examination, the 
septum was deviated to the right.  There was no crusting or 
scabbing noted in the nares.  The sinuses were tender to 
percussion.  The mouth and oropharynx were clear.  The 
diagnoses were vasomotor headache, recurrent sinusitis, and 
deviated nasal septum.  The examiner commented that the 
veteran's deviated nasal septum did not appear to affect his 
breathing at night and that there was no crusting, scabbing, 
or purulent discharge from his nares.  He indicated that his 
headaches continued to be severe and occurred daily, 
interfering with his daily functioning, but they were not 
completely prostrating in nature.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

During the pendency of this appeal, the Schedule for Rating 
Disabilities pertaining to diseases of the nose and throat 
was revised, effective October 7, 1996.  See 61 Fed. Reg. 
46,720-731 (1996).  The Court has held that, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
generally applies.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1990). 

The VA General Counsel has determined that when the Rating 
Schedule is amended while a claim for an increased rating is 
pending, the Board should first determine whether the amended 
regulation is more favorable to the veteran.  If it is 
determined to be more favorable, then the Board should apply 
the amended regulation to rate the veteran's disability for 
periods from and after the effective date of the amendment.  
The Board should apply the prior version of the regulation to 
rate the veteran's disability for any period preceding the 
effective date of the amendment.  38 U.S.C.A. § 5110(g); see 
also VA O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 2000). 

In this case, the RO has considered the issues on appeal 
under both the old and new criteria, and the veteran has been 
given notice of the amended provisions.  Thus, the Board will 
proceed in applying the version of the regulations which are 
most favorable to the veteran.  Bernard v. Brown, 4 Vet. App. 
384 (1993).


III.  Analysis

Increased rating for sinusitis with vasomotor rhinitis and 
headaches

The RO initially evaluated the veteran's service-connected 
sinus disability under Diagnostic Code 6512, as was in effect 
through October 6, 1996.  Under that provision, X-ray 
manifestations of sinusitis only, with mild or occasional 
symptoms, warranted a noncompensable rating.  A 10 percent 
rating was warranted for moderate chronic sinusitis 
manifested by a discharge, crusting or scabbing and 
infrequent headaches.  A 30 percent rating required severe 
chronic sinusitis manifested by frequently incapacitating 
recurrences, severe and frequent headaches, and a purulent 
discharge or crusting reflecting purulence.  A 50 percent 
rating required postoperative sinusitis following a radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.  38 
C.F.R. § 4.97, Code 6513 (1996).

In addition, the old criteria provided that a 10 percent 
rating was warranted for rhinitis manifested by definite 
atrophy of the intranasal structure, and on a showing of 
moderate secretion.  A 30 percent rating was contemplated for 
moderate crusting and ozena, with atrophic changes.  A 50 
percent rating was warranted for rhinitis productive of 
massive crusting and marked ozena, with anosmia.  38 C.F.R. 
§ 4.96, Diagnostic Code 6501 (1996). 

Under the revised Diagnostic Code 6512 (effective from 
October 7, 1996), a 10 percent rating is warranted when there 
are one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment; or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation for 
sinusitis requires three or more incapacitating episodes per 
year requiring prolonged antibiotic treatment (four to six 
weeks); or more than six non-incapacitating episodes per year 
of sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating requires 
sinusitis following radical surgery with chronic 
osteomyelitis; or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus and purulent 
discharge or crusting after repeated surgeries.  38 C.F.R. § 
4.97, Diagnostic Code 6512 (1999).

Additionally, under the revised criteria, vasomotor rhinitis 
is rated pursuant to the provisions set forth in Diagnostic 
Code 6522.  Under those criteria, a 10 percent rating is 
warranted for vasomotor rhinitis with no polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  A maximum 30 
percent is warranted if polyps are present.  38 C.F.R. § 
4.97, Diagnostic Code 6522 (1999).  

Applying the above criteria to the facts in this case, the 
Board concludes that the veteran's symptomatology does not 
warrant a disability rating in excess of 10 percent under 
either the old or amended criteria, for the period from April 
26, 1989 to October 19, 1999.  

In evaluating the evidence corresponding to this period, the 
Board notes that the veteran indicated that his disability 
was characterized by tenderness in the sinuses, discharge, 
and headaches for which he used nasal spray and over the 
counter medication.  He did not complain of more than 
occasional headaches, and the evidence of record does not 
indicate, nor has the veteran contended, that his condition 
was manifested by polyps, purulent discharge, crusting, 
atrophic changes, or that he required prolonged antibiotic 
treatment or experienced incapacitating episodes of 
sinusitis.  

Again, the evidence during this period reflects treatment 
consisting only of use of nasal spray and over-the-counter 
pain and decongestant medication.  It has not been shown that 
the veteran had regular recurrences of sinusitis, much less 
episodes which have been incapacitating, occurring frequently 
as contemplated by the criteria for a 30 percent rating.  
Moreover, no medical professional described the veteran's 
disability as severe during this period and there is no 
evidence indicating that purulent discharge was ever present.  
X-ray examinations were repeatedly negative, with no 
indication of sinusitis.  The Board finds that this 
disability picture is therefore consistent with no more than 
a 10 percent rating under both the old and new criteria.  
Thus, for the period from April 26, 1989 to October 19, 1999, 
the criteria for a 30 percent rating are clearly not met and 
the preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for sinusitis with vasomotor 
rhinitis and headaches.  38 C.F.R. §§ 4.7, 4.97, Diagnostic 
Code 6512 (1996), and as amended.

With respect to second question for consideration, namely, 
whether a rating in excess of 30 percent is warranted from 
October 20, 1999, the Board concludes that the veteran's 
symptomatology during this period does not warrant a 
disability rating in excess of 30 percent under either the 
old or amended criteria.

In order to warrant a rating in excess of 30 percent from 
October 20, 1999, the evidence must show postoperative 
sinusitis following a radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations (Diagnostic Code 6513 
(1996)); rhinitis productive of massive crusting and marked 
ozena, with anosmia (Diagnostic Code 6501 (1996)); or 
sinusitis following radical surgery with chronic 
osteomyelitis; or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus and purulent 
discharge or crusting after repeated surgeries (Code 6510 
(1999)).  

In this case, the veteran has not undergone surgery for his 
sinus condition since 1980 and there is no indication 
(objective or subjective) of chronic osteomyelitis requiring 
repeated curettage, massive crusting and marked ozena, or 
anosmia.  In fact, osteomyelitis, crusting, ozena, and 
anosmia have never been identified on objective examination.  
Likewise, the veteran's disability is not characterized by 
constant sinusitis with headaches, pain and tenderness of 
affected sinus and purulent discharge or crusting after 
repeated surgeries.  Rather, the recent evidence reflects 
that the veteran experiences episodic attacks.  By his 
subjective reports, he experiences attacks every two weeks to 
every two months, although the Board observes that the record 
contains no evidence that the veteran has received any 
professional medical treatment for his condition since 
September 1997.  In any event, there is certainly no 
indication of constant sinusitis, crusting, and the like to 
warrant a rating in excess of 30 percent.  

Thus, for the period from October 20, 1999, the criteria for 
a 50 percent rating are clearly not met and the preponderance 
of the evidence is against the claim for a rating in excess 
of 30 percent for sinusitis with vasomotor rhinitis and 
headaches.  38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6512 
(1996), and as amended.

Increased rating for post-operative residuals of a deviated 
nasal septum and recurrent epistaxis

The RO has rated the veteran's post-operative residuals of a 
deviated nasal septum with recurrent epistaxis by analogy to 
a traumatic deviation of the nasal septum, based on a 
similarity in anatomical location and symptomatology.  See 38 
C.F.R. § 4.20 (1999). 

Under 38 C.F.R. § 4.97, Diagnostic Code 6502, as in effect 
prior to October 7, 1996, a noncompensable rating was 
warranted for traumatic deflection of the nasal septum with 
only slight symptoms.  A 10 percent required that the 
deflection produce marked interference with breathing space.  
A 10 percent disability rating represents the highest 
schedular evaluation which can be granted for deflection of 
the nasal septum under that provision. 

Under the amended version of Diagnostic Code 6502, a 10 
percent rating is warranted for traumatic deviation of the 
nasal septum with 50 percent obstruction of the nasal passage 
on both sides or complete obstruction on one side.  61 Fed. 
Reg. 46720 (Sept. 5, 1996) (codified at 38 C.F.R. § 4.97, 
Diagnostic Code 6502, effective Oct. 7, 1996).  Like the 
prior version of Diagnostic Code 6502, the 10 percent rating 
remains the maximum assignable.

In this case, the veteran has complained that he has 
difficulty breathing on the right side due to his service-
connected deviated nasal septum.  Despite his subjective 
complaints, however, the objective medical evidence does not 
reveal that his disability causes marked interference with 
breathing, complete obstruction of one nasal passage, or more 
than 50 percent obstruction on both sides.  For example, on 
VA medical examinations in July 1992 and August 1998, the 
septum was in the midline, with no evidence septal deviation, 
obstruction, or any hypertrophy of the internal structure.  
On VA medical examination in October and December 1999, the 
septum was somewhat deviated, but there was no evidence of 
obstruction.  

Based on the foregoing, the Board finds that the veteran's 
current noncompensable rating is proper given the objective 
findings.  While the veteran's statements with respect to his 
subjective symptoms have been carefully considered, the Board 
finds that they are outweighed by the objective medical 
evidence of record.  Since the objective medical evidence 
does not reveal that the veteran currently has marked 
interference with breathing, complete obstruction of one 
nasal passage, or more than 50 percent obstruction on both 
sides, a 10 percent rating is not warranted under either 
under the old or revised criteria of 38 C.F.R. § 4.97, 
Diagnostic Code 6502.

The Board recognizes that the veteran has complained of other 
sinus symptoms, including discharge and headaches.  His 
symptoms in this respect are considered part and parcel of 
his service-connected sinusitis with vasomotor rhinitis and 
headaches and may not be considered here.  38 C.F.R. § 4.14 
(1999); Fanning v. Brown, 4 Vet. App. 225, 230 (1993); Brady 
v. Brown, 4 Vet. App. 203, 206 (1993).  

In reaching its decision with respect to all of the issues on 
appeal, the Board has taken into account other applicable 
regulations, particularly considering an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321 (1999).  
However, the Board finds that the clinical presentation of 
the veteran's disabilities is neither unusual or exceptional 
to render impractical the application of the regular 
schedular standards.  While he has claimed that he had to 
take several days off work due to his service-connected sinus 
disabilities, there is no objective evidence of record that 
his disabilities interfered with his employment to a degree 
greater than that contemplated by the regular schedular 
standards which are based on the average impairment of 
employment.  Moreover, there is absolutely no evidence that 
he has been hospitalized, much less on a frequent basis, for 
treatment of service-connected disabilities, nor has he 
contended as much.  Thus, an extraschedular evaluation is not 
warranted under the criteria of 38 C.F.R. § 3.321(b)(1).

ORDER

A rating in excess of 10 percent for sinusitis with vasomotor 
rhinitis and headaches, for the period from April 26, 1989 to 
October 19, 1999, is denied.

A rating in excess of 30 percent for sinusitis with vasomotor 
rhinitis and headaches, from October 20, 1999, is denied.

A compensable rating for post-operative residuals of a 
deviated nasal septum and recurrent epistaxis is denied.



			
	B. KANNEE	J.F. GOUGH



		
	C.P. RUSSELL


			
	J.E. DAY	L.W. TOBIN



		
	MARK D. HINDIN 




 

